8 N.Y.3d 968 (2007)
In the Matter of KIMBERLY CAROLYN J. and Another, Children Alleged to be Permanently Neglected.
TOWANNA EDNA J., Appellant;
CARDINAL McCLOSKEY SERVICES FOR CHILDREN, Respondent.
Court of Appeals of the State of New York.
Submitted March 19, 2007.
Decided May 3, 2007.
*969 Chief Judge KAYE taking no part.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from the dispositional orders entered upon default, dismissed upon the ground that no appeal lies from an Appellate Division order dismissing an appeal from an order entered upon default (see CPLR 5511); motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Family Court's denial of the motion to vacate, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.